Mr. Justice Scholfield delivered the opinion of the Court: This is a writ of error to the county court of Will county, on a judgment for delinquent taxes. Six grounds of error are insisted upon in the printed argument filed by counsel for plaintiff in error. They will be noticed in the order of their presentation by counsel. 1st. It is objected the judgment is not signed by the county judge. • This is a misapprehension. The record shows that the judgment is signed by the county judge. The fact that an order allowing an appeal to this court intervenes between the order of sale and the signature of the judge in nowise affects the sufficiency of the judgment. The signature of the judge is most appropriately after and not before that order. 2d. The second and third grounds relate to the sufficiency of the publication to give the court jurisdiction. The plaintiff entered his full appearance in the county court, and contested the tax upon its merits, as well as upon technical grounds. This, we have held, waives any and all questions of the sufficiency of notice. Hale v. The People, 87 Ill. 72; The People v. Sherman, 83 id. 165. 3d. The fourth ground is, that the court improperly excluded evidence of the contestant that the land was assessed higher than it would sell for, etc. In this there was clearly no error. The 86th section of the Revenue law (Rev. Stat. 1874, p. 871,) afforded the plaintiff in error ample and the only remedy for the correction of an excessive valuation upon his property, unless it was fraudulently assessed too high, which was not proposed to be proved. Adsit v. Lieb, 76 Ill. 198; The People v. Big Muddy Iron Co. 89 id. 116. 4th. The fifth ground is: In the ordinance of the city of Joliet, termed the “Animal appropriation bill,” upon and by virtue of which the city taxes are levied, there occurs this item: “Interest on rolling mill bonds, and principal on 10 bonds, $15,300.” This item, it is insisted, being for the benefit of a purely private manufacturing corporation, has no authority of law to sustain it. To this the counsel for the People reply that the record fails to show that this levy is of the character objected. We can not concur in this view. It devolves upon the People to show that the tax which is sought to be collected has the sanction of law to support it. Says Dillon, in his work on Municipal Corporations, (1st ed. § 605): “It is a principle universally declared and admitted, that municipal corporations can levy no taxes, general or special, upon the inhabitants on their property, unless the power be plainly and unmistakably conferred.” “It is as true of the political divisions of the State as it is of the State at large, that legislative authorit)r must be shown for every levy of taxes.” Cooley’s Const. Limitations, (1st ed.,) 518. Eo attempt was made to show that this item falls within any class for which the city might lawfully levy taxes. On the contrary, parol evidence was introduced by the plaintiff in error showing, with reasonable certainty, that the objection is well taken—that it is a tax for the payment of the principal and interest of bonds issued in aid of a private manufacturing corporation. In Bissell et al. v. The City of Kankakee, 64 Ill. 249, we held that such bonds are void, even in the hands of an innocent purchaser, and we still adhere to the doctrine there announced. The court below erred in not sustaining the contestant’s objection to this item of tax. 5th. The sixth ground is, that the court erred in excluding a certain record of the school board. This record merely showed an estimate, and was not the levy of a tax. If, as the counsel claims, he desired to show that the levy was in excess of the amount authorized by law, he should have shown it by the levy itself. We fail to perceive any useful end that could have been subserved by the admission of this record in evidence. It was properly excluded. 6th. The seventh and last objection is to the town tax. It is enough to say that the court below, as the record shows, did not render judgment for that tax. The judgment for the city tax is reversed; but in all other respects the judgment of the county court is affirmed. The cause, so far as it relates to the city taxes, is remanded to the county court, and that court is directed to render judgment in favor of the plaintiff in error for so much as he is sought to be charged of the item in the city levy, entitled, “ Interest on rolling mill bonds, and principal on 10 bonds, $15,300,” and render judgment for the city on all the other items of its levy. Affirmed in part and reversed in part.